Dykman, J.
This appeal is entirely destitute of merit. The common council of Long Island City is the controlling, governing power of the city. The mayor is in possession of the veto power, but the common council may overrule the veto and objection of the mayor, and pass a resolution' and make a contract notwithstanding such veto. That was done in this case, and the action of the common council concluded and bound the city, and it was the duty of the mayor to sign the warrant for the discharge of the indebtedness. The order should be affirmed, with costs and disbursements.